Title: From Benjamin Franklin to Gérard de Rayneval, 11 March 1781
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,Passy. March 11. 1781
I have examin’d the list of Supplies wanted in America which I received yesterday from you in order to mark as desired what may be most necessary to forward thither. As that list is of old date, & I do not know what parts of it may have been already procured by other Channels, and I understand by my Letters that a New List has been made out, which is given to Col. Laurens, and tho’ mentioned to be sent to me also is not yet come to my hands, I have thought that it may be well for the present to order making of a Quantity of Soldiers & Officers Cloathing equal to One Third Part of what is demanded from Page 31 to Page 42 inclusive, and to collect & get ready also one Third of the other Articles mentioned in the said Pages, which I have mark’d with a red line in the Margin, the whole to be sent by the first good Opportunity. I think it would be well also to send 5000 more good Fusils, with Fifty Tons of Lead, and 200,000 Flints for Fusils, If these could go with the Fleet it would be of great Service. More Powder I imagine is not necessary to be sent at present, as there goes in the Marquis de la Fayette the remainder of the 2000 Barrels granted last Year, and also 200 Tons of Saltpetre, which they will make into Powder. For the other Articles that may be wanted, as Col. Laurens will come fully instructed as well by the List given him, as from his own Observation & Experience in the Army, and from the Information he will receive from Genl. Washington with whom & the Marquis de la Fayette he was to consult before his Departure, I conceive it will be best to wait a little for his Arrival.—
I return the Lists. And having by some unaccountable accident mislaid & lost the Paper you gave me containing what Count de Vergennes said to me yesterday, I must beg the Favour of you to repeat it, & send it by the Bearer. I am ashamed to give you this Trouble, but I wish to be exact in what I am writing of it to Congress.
With the greatest Esteem I have the honour to be, Sir, Your most Obedient & most humble Servant
B Franklin
M. de Rayneval
